Citation Nr: 0427949	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-11 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for pleural disease due to 
asbestos exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk





INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 RO rating decision.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.



REMAND

The veteran is seeking service connection for pleural disease 
due to asbestos exposure.  He essentially contends that he 
developed his condition as a result of exposure to asbestos 
while serving in the U.S. Navy.  

In November 2000, the President signed into law the VCAA, 
Public Law No. 106-475, 114 Stat. 2096 (2000), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code and, among other things, 
eliminated the requirement of a well-grounded claim and 
enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA §3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  

In particular, under the VCAA, VA is required to provide a 
medical examination or obtain a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The assistance provided by 
the VA will also include making reasonable efforts to obtain 
relevant records (including private records) that the 
claimant adequately identifies and authorizes VA to obtain.  
38 U.S.C.A. § 5103A(b).  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos- related diseases.  VA Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  

VA Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in certain occupations, such as shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, asbestos cement sheet and pipe products, 
military equipment, etc.  

Noted is that the latent period varies from 10-to-45 or more 
years between first exposure and development of disease.  
Also of significance is that the exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).  VA Manual 21-1, Part VI, para. 7.21(c) (October 3, 
1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre- service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).  

A review of the veteran's DD-214, "Report of Separation from 
Active Duty," and his service records included in the claims 
folder, indicates that the veteran served onboard the U.S.S. 
Rowe, and that his primary military occupational specialty 
(MOS) was radioman in the U.S. Navy.  

The Board notes that the veteran's service medical records 
are negative for any lung or respiratory-related complaints.  

Of record are two private medical reports dated June 2001, in 
which the examiners diagnosed the veteran as having asbestos 
related pleural disease.  

Additionally, the Board notes a February 2002 private medical 
report, in which the examiner indicated in the veteran's 
occupational history that he worked for a sanitation 
department and was exposed to pipefitters, insulators and 
boilermakers, as well as in areas that had pipes covered with 
asbestos insulation.  Reportedly, the veteran inventoried and 
restocked supplies of asbestos products.  The examiner 
diagnosed the veteran as having mild asbestosis.  

The private medical reports dated in November 2002 and 
December 2002 indicate diagnoses of the veteran suffering 
from symptoms indicative of asbestos-related pleural disease.  

Having reviewed the complete record, and given the fact that 
the veteran's private medical examinations did not provide a 
nexus opinion addressing the likelihood of a relationship 
between the veteran's current lung condition and his service, 
coupled with the fact that the veteran was not afforded a VA 
medical examination, the Board finds that additional 
evidentiary development is necessary before the veteran's 
claim can be adjudicated, and remands the case for further 
development.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent private treatment 
records are obtained and associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with all pertinent judicial 
precedents and legislative enactments.  
The RO is also free to undertake any 
additional evidentiary development deemed 
necessary.  

2.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his lung condition.  
He should be provided with release forms 
and asked that a copy be signed and 
returned for each health care provider 
identified.  When the veteran responds, 
the RO should obtain records from each 
health care provider the veteran 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
the veteran of the records that could not 
be obtained, including what efforts were 
made to obtain them.  

3.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the nature and likely etiology 
of the claimed lung disorder.  All 
indicated diagnostic studies should be 
performed, the results of which should be 
incorporated into the examination and 
associated with the claims file.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  The examiner should review 
the claim in accordance with the VA 
Manual 21-1, Part VI, para. 7.21(d) 
(October 3, 1997).  The examiner should 
furnish an opinion addressing the 
following questions: (1) what is the 
veteran's correct pulmonary diagnosis 
(es), to include whether his disease(s) 
is (are) restrictive or obstructive in 
nature; and (2) is it at least as likely 
as not that the veteran's pulmonary 
disability is due to the inservice 
exposure to asbestos or other disease or 
injury that was incurred in or aggravated 
by service.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The examiner should 
discuss any pertinent medical opinions 
that have been previously offered, 
expressing agreement or disagreement 
therewith and giving reasons for such 
agreement or disagreement.  

4.  Following the completion of the 
requested development, the RO should 
adjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
the veteran and representative, if any, 
should be furnished with a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



